ICJ_105_UseOfForce_SCG_BEL_1999-06-02_ORD_01_NA_05_EN.txt. 173

SEPARATE OPINION OF JUDGE KOOIJMANS

1. I have voted in favour of the Court’s decision that the request for
the indication of provisional measures submitted by the Federal Republic
of Yugoslavia must be rejected. I also agree with the Court’s finding that
Article IX of the Genocide Convention does not constitute a basis of
jurisdiction, even prima facie.

Moreover, I share the Court’s opinion that the additional ground for
its jurisdiction based upon the bilateral Treaty between the Kingdom of
Yugoslavia and the Kingdom of Belgium of 25 March 1930, which was
invoked by Yugoslavia only during the second round of the oral argu-
ment, cannot be taken into consideration in the present stage of the pro-
ceedings. (Order, para. 44.)

2. I do not agree, however, with the Court’s view that Yugoslavia’s
declaration of acceptance of the compulsory jurisdiction of the Court of
25 April 1999 cannot provide a basis of jurisdiction in the present case,
even prima facie, because of the limitation ratione temporis contained
in it.

It is my opinion that in this respect the Court’s reasoning is flawed
from a logical point of view and is, therefore, inconsistent. I therefore feel
compelled to set out my arguments which are based on the following fac-
tual and legal considerations.

3. In its Application the Government of the Federal Republic of
Yugoslavia invoked Article 36, paragraph 2, of the Statute as a legal
ground for the Court’s jurisdiction. It may be recalled that on 25 April
1999 Yugoslavia recognized the compulsory jurisdiction of the Court by
depositing a declaration of acceptance with the Secretary-General of the
United Nations. This declaration contains a limitation ratione temporis;
the jurisdiction of the Court is only recognized with regard to disputes
“arising or which may arise after the signature of the present Declara-
tion, with regard to the situations or facts subsequent to this signature”.

4. During the oral hearings the Respondent, which also has accepted
the compulsory jurisdiction of the Court under Article 36, paragraph 2,
of the Statute, contended that the Court lacks prima facie jurisdiction
and that, consequently, the conditions for the indication of interim meas-
ures of protection are not met. With regard to the declaration of accept-
ance of 25 April 1999 the Respondent maintained that it is invalid since
Yugoslavia is not a Member of the United Nations and therefore not a
party to the Statute, whereas Article 36, paragraph 2, explicitly states
that declarations under that provision can only be made by States which
are party to the Statute.

53
174 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

5. In this respect it is relevant to recall that at the time of the procla-
mation of the Federal Republic of Yugoslavia a declaration was adopted
by its parliamentary organs in which it is stated that the “Federal Repub-
lic of Yugoslavia, continuing the State, international, legal and political
personality of the Socialist Federal Republic of Yugoslavia, shall strictly
abide by all the commitments that the Socialist Federal Republic of
Yugoslavia assumed internationally”.

6. After a note, containing a virtually identical statement, had been
submitted by the Yugoslav Permanent Mission in New York to the Sec-
retary-General of the United Nations and had been circulated to the
member States, the Security Council decided that a presidential statement
be issued in which it was noted that the Council members were of the
opinion that the Yugoslav communication did not prejudge decisions
that might be taken by appropriate United Nations bodies.

7. Such decisions were taken five months later. On 19 September 1992
the Security Council adopted resolution 777 (1992); the relevant parts
read as follows:

“The Security Council,

Considering that the State formerly known as the Socialist Federal
Republic of Yugoslavia has ceased to exist,

{. Considers that the Federal Republic of Yugoslavia (Serbia and
Montenegro) cannot continue automatically the membership of
the former Socialist Federal Republic of Yugoslavia in the United
Nations; and therefore recommends to the General Assembly that it
decide that the Federal Republic of Yugoslavia (Serbia and Mon-

tenegro) should apply for membership in the United Nations and
that it shall not participate in the work of the General Assembly;

2. Decides to consider the matter again before the end of the
main part of the forty-seventh session of the General Assembly.”

8. Three days later, on 22 September 1992, the General Assembly
adopted resolution 47/1, which reads as follows:

“The General Assembly,

Having received the recommendation of the Security Council of
19 September 1992 that the Federal Republic of Yugoslavia (Serbia
and Montenegro) should apply for membership in the United
Nations and that it shall not participate in the work of the General
Assembly.

1. Considers that the Federal Republic of Yugoslavia (Serbia and
Montenegro) cannot continue automatically the membership of the
former Socialist Federal Republic of Yugoslavia in the United

54
175 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

Nations; and therefore decides that the Federal Republic of Yugo-
slavia (Serbia and Montenegro) should apply for membership in the
United Nations and that it shall not participate in the work of the
General Assembly;

2. Takes note of the intention of the Security Council to consider
the matter again before the end of the main part of the forty-seventh
session of the General Assembly.”

It may be observed that the resolution of the General Assembly does
not reiterate the Security Council’s consideration that “the State formerly
known as the Socialist Federal Republic of Yugoslavia has ceased to
exist”.

9. On 29 September 1992 the Under-Secretary-General and Legal
Counsel of the United Nations addressed a letter to the Permanent Rep-
resentatives of Bosnia and Herzegovina and of Croatia in which he
expressed “the considered view of the United Nations Secretariat regard-
ing the practical consequences of the adoption by the General Assembly
of resolution 47/1”.

In this letter the Legal Counsel said that

“General Assembly resolution 47/1 deals with a membership issue
which is not foreseen in the Charter of the United Nations, namely,
the consequences for purposes of membership in the United Nations
of the disintegration of a Member State on which there is no agree-
ment among the immediate successors of that State or among the
membership of the Organization at large.”

He gave as his view that “the only practical consequence that the resolu-

tion draws is that the Federal Republic of Yugoslavia (Serbia and Mon-

tenegro) shall not participate in the work of the General Assembly”.
He added that

“the resolution neither terminates nor suspends Yugoslavia’s mem-
bership in the Organization. Consequently, the seat and nameplate
remain as before, but in Assembly bodies representatives of the Fed-
eral Republic of Yugoslavia (Serbia and Montenegro) cannot sit
behind the sign ‘Yugoslavia’. . . The resolution does not take away
the right of Yugoslavia to participate in the work of organs other
than Assembly bodies. The admission to the United Nations of a
new Yugoslavia under Article 4 of the Charter will terminate the
situation created by resolution 47/1.”

10. On 5 May 1993 the General Assembly in resolution 47/229 decided
that the Federal Republic of Yugoslavia would not participate in the
work of the Economic and Social Council either. No follow-up was ever
given to these resolutions of the appropriate organs.

11. The Court was already confronted with the question whether or

55
176 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

not the Federal Republic of Yugoslavia is a Member of the United
Nations and as such a party to the Statute when it dealt with the request
for the indication of provisional measures in the case concerning the
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide.

The Court, however, was of the opinion that at that stage of the pro-
ceedings there was no need to determine definitively Yugoslavia’s status.
In what certainly must be called an understatement the Court called “the
solution adopted [by the General Assembly in resolution 47/1]... not
free from legal difficulties” (Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide, Provisional Measures,
Order of 8 April 1993, L.C.J. Reports 1993, p. 14, para. 18).

12. In the Genocide case the Court’s view that it was not necessary to
deal with the issue of Yugoslavia’s membership of the United Nations
was understandable and even logical since the Court had in any event
prima facie jurisdiction under Article IX of the Genocide Convention.

In the present case, however, the Court has found that the acts imputed
by Yugoslavia to the Respondent are not capable of coming into the pro-
visions of the Genocide Convention and that, consequently, Article IX of
the Convention cannot constitute a basis on which the jurisdiction of the
Court could prima facie be founded. (Order, para. 41.)

13. Thus, the only remaining title for the Court’s jurisdiction, invoked
by Yugoslavia, is that of the mutual acceptance of the compulsory juris-
diction of the Court under Article 36, paragraph 2, of the Statute. One
would expect, therefore, that the Court would no longer be able to avoid
the rather thorny question of Yugoslavia’s membership of the United
Nations and, therefore, of that of the legal validity of its declaration of
acceptance.

14. In its present Order, however, the Court again — like in 1993 —
takes the position that it need not consider this question for the purpose
of deciding whether or not it can indicate provisional measures in view of
its finding that the dispute between the Parties arose well before 25 April
1999, the date on which Yugoslavia accepted the compulsory jurisdiction
of the Court with the explicit proviso that it accepted that jurisdiction in
respect only of disputes arising or which may arise after the signature of
its declaration, with regard to situations or facts subsequent to that sig-
nature. (Paras. 28 and 29.)

15. In this respect the Court relies upon what it said in its Judgment of
11 June 1998 in the case concerning the Land and Maritime Boundary
between Cameroon and Nigeria:

“[a]s early as 1952, it held in the case concerning Anglo-Iranian Oil

56
177 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

Co. that, when declarations are made on condition of reciprocity,
‘jurisdiction is conferred on the Court only to the extent to which the
two Declarations coincide in conferring it? (LC.J. Reports 1952,
p. 103)” (LC.J. Reports 1998, p. 298, para. 43; emphasis added).

And the Court concludes by saying that the declarations made by the
Parties under Article 36, paragraph 2, of the Statute do not constitute a
basis on which the jurisdiction of the Court could prima facie be founded
in this case. (Order, para. 30.)

16. With all due respect, I find this reasoning puzzling if not illogical
and inconsistent. How can the Court say that there is no need to consider
the question of the validity of Yugoslavia’s declaration whereas at the
same time it concludes that this declaration, taken together with that of
the Respondent, cannot constitute a basis of jurisdiction? This conclu-
sion surely is based on the presumption of the validity of Yugoslavia’s
declaration, at least for the present stage of the proceedings. If such a
presumption does not exist, the Court should at least have said that it
accepts that validity purely arguendo since, even if it had been valid, it
would not have had the capability to confer jurisdiction on the Court in
view of the limitation ratione temporis in the Applicant’s declaration.

17. In this respect I must confess that the reference to the Cameroon v.
Nigeria case (although correctly made in the context as framed by the
Court) does not seem to be particularly well chosen, for in that case — as
in most other cases which have come before the Court under Article 36,
paragraph 2, of the Statute — it was not the validity of the Applicant’s
declaration which was in issue but the question whether it could be
invoked against the Respondent. It is for that reason that the Court two
years earlier in its Order indicating provisional measures could find “that
the declarations made by the Parties in accordance with Article 36, para-
graph 2, of the Statute constitute a prima facie basis upon which its juris-
diction in the present case might be founded” (Land and Maritime
Boundary between Cameroon and Nigeria, Order of 15 March 1996,
LC.J. Reports 1996 (1), p. 21, para. 31), in spite of the fact that Nigeria
had contended that Cameroon could not rely upon its own declaration
(the validity of which was not contested) vis-à-vis Nigeria.

18. In his separate opinion joined to the Court’s Order on interim
measures of protection in the Interhandel case, Judge Hersch Lauter-
pacht said the following:

“The Court may properly act under the terms of Article 41 pro-
vided that there is in existence an instrument such as a Declaration
of Acceptance of the Optional Clause, emanating from the Parties to
the dispute, which prima facie confers jurisdiction upon the Court
and which incorporates no reservations obviously excluding its juris-
diction.” (LC. J. Reports 1957, pp. 118-119: emphasis added.)

57
178 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

19. This quotation indicates the correct order in which decisions must
be taken. The Court first has to establish the existence of an instrument
which prima facie is capable of conferring jurisdiction upon the Court;
it is only after this has been established that the question becomes rele-
vant whether such instruments, emanating from the parties to the dis-
pute, contain reservations which manifestly exclude the Court’s jurisdic-
tion.

20. I am, therefore, of the opinion that the Court should not have
avoided the question of Yugoslavia’s membership of the United Nations
and the ensuing validity or invalidity of its declaration of acceptance, but
should have dealt with it as a preliminary issue. Only after having estab-
lished that this declaration is capable of providing the Court with a prima
facie basis for its jurisdiction could the Court have considered in a mean-
ingful way whether reservations made in either of the declarations obvi-
ously exclude its jurisdiction. For if the Court would have concluded that
the Yugoslav declaration is not capable of conferring this prima facie
jurisdiction, the latter question becomes irrelevant.

21. Not for a moment do I contend that the Court already at the
present stage of the proceedings should have taken a definitive stand on
what I called earlier a thorny question. The dossier on the controversy
with regard to the Federal Republic of Yugoslavia’s continuation of the
international personality of the Socialist Federal Republic of Yugoslavia
is full of legal snags. The decisions taken by the appropriate United
Nations bodies are without precedent and raise a number of as yet un-
solved questions. Neither should it be forgotten, however, that these deci-
sions have been taken by the organs which according to the Charter have
the exclusive authority in questions of membership. Their decisions there-
fore, cannot easily be overlooked or ignored, even if the interpretations
given to them by the member States which have participated in the deci-
sion-making process are widely divergent.

22. The factual and legal background of this question necessitates a
thorough analysis and a careful evaluation by the Court when it deals
with its jurisdiction on the merits at a later stage. What the Court should
have done, however, in the present stage of the proceedings, is to deter-
mine whether the doubts, raised by the decisions of the competent United
Nations bodies with regard to the continued membership of the Federal
Republic of Yugoslavia, are serious enough to bar the Court from
assuming that it has prima facie jurisdiction to entertain the case brought
by Yugoslavia on the basis of its declaration of acceptance.

23. In this respect it is, in my opinion, of primordial importance that
both the Security Council and the General Assembly expressed the view
that the Federal Republic of Yugoslavia cannot continue automatically
the membership of the former Socialist Federal Republic of Yugoslavia

58
179 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

and therefore (emphasis added) that the Federal Republic of Yugoslavia
should apply for membership.

Security Council resolution 777 (1992) and General Assembly resolu-
tion 47/1 seem to establish a causal link between the requirement of an
application of membership and the issue of the continuation of the mem-
bership of the former Socialist Federal Republic of Yugoslavia. This
“causal link” seems to be a breeding-ground of inconsistencies, both
legally and otherwise. Nevertheless it cannot be fully ignored.

24. In this respect it is worthwhile to quote once more from the letter
of 29 September 1992 of the United Nations Legal Counsel, referred to in
paragraph 9 above. The Legal Counsel wrote that “the admission to the
United Nations of a new Yugoslavia under Article 4 of the Charter will
terminate the situation created by resolution 47/1” .

During the debate in the General Assembly on the draft resolution
which was finally adopted as resolution 47/1 (22 September 1992) the
then Prime Minister of the Federal Republic of Yugoslavia said: “I here-
with formally request membership in the United Nations on behalf of the
new Yugoslavia, whose Government I represent.” The United Nations,
however, never received any written document as a follow-up to that
statement.

25. Against this background I come to the conclusion that there are
strong reasons for doubt as to whether the Federal Republic of Yugosla-
via is a full-fledged, fully qualified Member of the United Nations and as
such capable of accepting the compulsory jurisdiction of the Court as a
party to the Statute.

That means that there is a probability, which is far from negligible,
that the Court after a thorough analysis of the legal issues involved will
find that is without jurisdiction because of the invalidity of Yugoslavia’s
declaration of acceptance.

26. The disputed validity of that declaration touches the very basis of
the Court’s jurisdiction and, therefore, takes precedence over other issues,
like, for example, limitations ratione temporis, ratione materiae and
ratione personae. In view of the doubts and the controversies with regard
to this question the Court would have found itself on safe ground if it
had concluded that the uncertainties about the validity of Yugoslavia’s
declaration prevent it from assuming that it has jurisdiction, even prima
facie.

27. In their dissenting opinion in the Anglo-Iranian Oil Co. case
(interim measures of protection) Judges Winiarski and Badawi Pasha
stressed the importance of the consent of the Parties in the context of
Article 41 of the Statute. They went on to say:

59
180 LEGALITY OF USE OF FORCE (SEP. OP. KOOIJMANS)

“the Court ought not to indicate interim measures of protection
unless its competence, in the event of this being challenged, appears
to the Court nevertheless reasonably probable” (emphasis added).

And they concluded:

“if there exist weighty arguments in favour of the challenged juris-
diction, the Court may indicate interim measures of protection; if
there exist serious doubts or weighty arguments against this jurisdic-
tion such measures cannot be indicated” (1. C.J. Reports 1951, p. 97).

It is my considered view that because of the thick clouds which have
packed around Yugoslavia’s membership of the United Nations, the
ensuing uncertainty of the validity of its declaration does not pass the test
of “reasonable probability”.

28. There have been earlier occasions when the Court shied away from
thorny questions and chose to decide a case on other grounds which were
judicially preferable albeit not logically defensible. The most famous
example is the Interhande!l case where the Court first rejected three of
four preliminary objections regarding the Court’s jurisdiction, then upheld
a preliminary objection on admissibility and ultimately decided that there
was no need to consider the fourth objection on jurisdiction. This order
of dealing with preliminary objections has been criticized and for good
reasons but it is at least comprehensible as the various objections were
completely different in character.

29. The present case, however, is different. The issue of the declara-
tion’s validity is preconditional for that of the applicability of the reser-
vations and time limitations. The latter issue is completely dependent
upon the former. In particular with regard to the limitation ratione tem-
poris in Yugoslavia’s own declaration this becomes relevant. If the major-
ity of the Court would have found that this limitation did not act as a bar
to the Court’s prima facie jurisdiction, the Court could no longer have
avoided to take up the question of the declaration’s validity. This shows
that that finding would have been wholly conditioned by this threshold
question.

30. Finally, let me state that I find the Court’s view that the temporal
limitation contained in Yugoslavia’s declaration prevents the Court from
assuming that it has prima facie jurisdiction persuasive, although it does
not fully satisfy me. In my view, however, that finding would have been
superfluous if the Court had based its negative conclusion on the ques-
tion of the validity of Yugoslavia’s declaration.

(Signed) Pieter H. Kooumans.

60
